Title: From Thomas Jefferson to Gouverneur Morris, 20 April 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Apr. 20. 1793.

Since my letters of the 12th. and 15th. of the last month, which went by Mr. Dupont, I have received one from Mr. Pinckney wherein he informs me that being unable to procure us a Chief Coiner in England he had written to you to desire you to engage Mr. Droz, whom he understood to be employed at Paris, not much to his satisfaction. We shall be glad, very glad, to receive Droz. But this matter has already been so long retarded that we are obliged to bring it to an issue, as the officer who is employed in the interim, and who answers pretty well, will not consent to remain on so indefinite a footing. We wish you  therefore to bring Mr. Droz to an immediate decision, and we must place the matter on this footing, that if he be not embarked by the 1st. day of July, we shall give a permanent commission to the present officer, and be free to receive no other.
No country perhaps was ever so thoroughly disposed against war, as ours. These dispositions pervade every description of it’s citizens, whether in or out of office. They cannot perhaps suppress their affections, nor their wishes. But they will suppress the effects of them so as to preserve a fair neutrality. Indeed we shall be more useful as neutrals than as parties, by the protection which our flag will give to supplies of provision. In this spirit let all your assurances be given to the government with which you reside. I am with great & sincere esteem Dear Sir your most obedt. humble servt

Th: Jefferson

